FORM OF
AMENDMENT NO. [•] TO [SEVERANCE / EMPLOYMENT] AGREEMENT
THIS AMENDMENT NO. [•] (this “Amendment”) to that certain [Severance /
Employment] Agreement dated [•] (the “Agreement”) is made by and between [Global
Brass and Copper Holdings, Inc. / Global Brass and Copper, Inc. / A.J. Oster,
LLC] (the “Company”) and [•](the “Executive”) as of April [•], 2019 (the
“Effective Date”).
WHEREAS, the Company and the Executive desire to amend the Agreement as provided
in this Amendment and agree that all other terms and conditions of the Agreement
shall otherwise remain in place, except as expressly amended herein.
NOW, THEREFORE, for valuable consideration, receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties do
hereby agree as follows, effective as of the date set forth below:
(1) A new section [•] of the Agreement is added as follows:
“[•] Section 280G. Notwithstanding anything in this Agreement to the contrary,
in the event that it is determined by an independent accounting firm chosen by
the Company (the “Accounting Firm”) that any economic benefit, payment or
distribution by the Company to or for the benefit of Executive, whether paid,
payable, distributed or distributable pursuant to the terms of this Agreement,
the plans or programs referred to herein, or otherwise (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) (such excise tax referred to in this Agreement
as the “Excise Tax”), then the value of any such Payments (the “Agreement
Payments”) which constitute “parachute payments” under Section 280G(b)(2) of the
Code, as determined by the Accounting Firm, will be reduced so that the present
value of all Payments (calculated in accordance with Section 280G of the Code
and the regulations thereunder), in the aggregate, is equal to 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code
(the “Reduced Amount”). Notwithstanding the foregoing, the Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would have a greater “Net After-Tax Receipt” of aggregate
Payments if the Executive’s Agreement Payments were reduced to the Reduced
Amount. If such Accounting Firm determines that the Payments shall be reduced,
then such reduction shall be made first by reducing cash payments due under this
Agreement, then cash payments under other agreements, plans or programs, and
then non-cash benefits, in each case in the reverse order in which they are due,
until the present value of the Payments is reduced to the Reduced Amount. “Net
After Tax-Receipt” shall mean the present value (as determined in accordance
with Section 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state and local laws (and including any
employment, social security or Medicare taxes, and other taxes (including any
other excise taxes)), determined by applying the highest marginal rate under
Section 1 of the Code and under state and local laws which applied to the
Executive’s taxable income for the tax year in which the change in ownership or
control (within the meaning of Section 280G of the Code) giving rise to the
Excise Tax occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to Executive in the relevant tax year(s) in which any Payment is
expected to be made.”
(2) Except as modified hereby, the Agreement shall remain in full force and
effect and unmodified.
(3) This Amendment shall be governed by the laws of the State of Illinois
without regard to the principles of conflicts of laws of the State of Illinois
or those of any other jurisdiction which could cause the application of the laws
of any jurisdiction other than the State of Illinois.
(4) This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be a duplicate.


[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.


 

     
[Executive]
           
 
[GLOBAL BRASS AND COPPER HOLDINGS, INC.] / [GLOBAL BRASS AND COPPER, INC.] /
[A.J. OSTER, LLC]
 
 
 
 
 
 
 
By:

 
 
Name:

 
 
Title:


 





